Citation Nr: 1619935	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-32 3639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome (IBS), to include as associated with exposure to Gulf War environmental hazards.

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The record evidence shows that the Veteran served in the Southwest Asia Theater of operations from January 6, 1991 to April 26, 1991; thus, he is considered a "Persian Gulf Veteran" for VA disability compensation purposes.

2. The Veteran has a current diagnosis of IBS that has manifested to a compensable degree during a six month period since service in Southwest Asia.




CONCLUSION OF LAW

The criteria for presumptive service connection for IBS as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  Irritable bowel syndrome is a qualifying chronic disability for purposes of 38 U.S.C.A. 
§ 1117.  See 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis 

In the present case, the Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317. See 38 C.F.R. § 3.317(e)(1).

After a review of the evidence of record, the Board finds that the evidence establishes that the Veteran's irritable bowel syndrome has been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include irritable bowel syndrome.

The evidence shows that the Veteran was diagnosed with IBS in 2008.  See VA Treatment Records; April 2013 VA Examination Report.  The Veteran's service treatment records are silent for any complaints of stomach cramps, diarrhea or other symptoms associated with IBS.  However, the Veteran has indicated, and his personnel records show that he separated from service shortly after his return from Southwest Asia.  See DD 214; April 2016 Hearing Transcript.   

The Veteran has consistently indicated that since he returned from service he has had constant problems with his stomach and bowels.  The Veteran reported that he has suffered from severe stomach cramps, bloating, and diarrhea on a daily basis.  See May 2011 Notice of Disagreement; April 2016 Hearing Testimony. The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Veteran's testimony regarding the onset and progression of his symptoms has been consistent throughout the appeal period. As such, the Board finds the Veteran credible.  

However, the Veteran was afforded a VA examination in April 2013 and the examiner opined that the Veteran's IBS is less likely as not caused by a specific exposure event experienced during service.  The examiner reasoned that the Veteran was not diagnosed with IBS until 2011 [sic].  The examiner further reasoned that the Veteran served in the Persian Gulf for less than 4 months and thus found it is "unlikely that he could have had much environmental exposures in that short time span."  The examiner also reasoned that because the Veteran did not seek medical care or have complaints for several years after service it was unlikely that his IBS symptoms began in service.  The Board affords the examiner's opinion little probative weight as the examiner did not seem to consider the Veteran's competent lay statements regarding the onset of his symptoms.  The Veteran indicated that because he was embarrassed about his symptoms, he was hesitant to seek treatment.  See April 2016 Hearing Transcript.  Furthermore, VA regulations do not require the Veteran to serve a minimum amount of time in the Persian Gulf in order for the presumption of environmental exposure to attach.  In sum, the Board assigns more probative weight to the Veteran's testimony regarding the onset and continuity of his IBS.  

Finally, the Board finds that the Veteran's irritable bowel syndrome has manifested to a compensable level.  The Board has analyzed the Veteran's reported symptoms of irritable bowel syndrome under Diagnostic Code (DC) 7319.  38 C.F.R. § 4.114. Diagnostic Code 7319 provides a 10 percent rating for moderate irritable colon syndrome symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Here, during the April 2013 VA examination, the Veteran reported having diarrhea 2 to 3 times a day after eating.  The Veteran also reported that after separation, his IBS manifested in frequent cramps and bloating on a daily basis.  The Board finds that this evidence shows that the Veteran meets the criteria for a compensable rating under Diagnostic Code 7319.

Based on the above, service connection for IBS, as a qualifying chronic disability of chronic multisymptom illness, is warranted. 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317. 


ORDER

Entitlement to service connection for irritable bowel syndrome is granted.



      (CONTINUED ON NEXT PAGE)



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for depression.

As an initial matter the Board notes the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the record indicates that the Veteran filed a separate claim for service connection for PTSD and a February 2012 rating decision denied service connection for PTSD.  The Veteran did not file a notice of disagreement with that determination.  Thus the Board's adjudication of the claim is limited to his specific claim for depression.  

The Veteran's claim has thus far been developed only on a direct service connection theory of entitlement.  The Veteran testified that his IBS often causes him to be depressed.  See April 2014 Hearing Transcript.  This secondary service connection theory of entitlement must also be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  VA treatment records indicate that the Veteran has a current diagnosis of depression.  Therefore, VA has a duty to obtain a medical opinion to address whether or not his current diagnosis of depression is related to service or to his service-connected IBS.  See 
38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to be afforded a VA examination by an appropriate examiner to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's depression is (i) etiologically related to service or (ii) caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected irritable bowel syndrome.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

The Veteran's claim file (to include this remand), and the Veteran's pertinent medical history must be reviewed by the examiner in conjunction with the examination. A fully articulated medical rationale for the opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. After completing the action necessary to comply with the requests of this remand, adjudicate the claim of service connection for depression, including as secondary to service-connected irritable bowel syndrome.  If any benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran and his representative with the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


